    Case 2:20-cv-00108-SPC-NPM Document 4 Filed 03/03/20 Page 1 of 2 PageID 75



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION

EMPLOYERS INSURANCE
COMPANY OF WASSAU,

         Plaintiff,

v.                                              Case No:      2:20-cv-108-FtM-38NPM

REDLANDS CHRISTIAN MIGRANT
ASSOCIATION, INC.,

         Defendant.


                  TRACK TWO NOTICE AND CORPORATE DISCLOSURE

         This suit is designated as a Track Two case under Local Rule 3.05. To comply

with Federal Rule of Civil Procedure 16, all counsel and any pro se litigant must meet in

person or telephonically to prepare a Case Management Report within thirty (30) days

after any defendant’s first formal appearance by answer or motion except for certain

cases filed under ERISA, TCPA (as amended by the Junk Fax Prevention Act), FDCPA,

RESPA, FCRA, FLSA, FCCPA, and the ADA.1 The Case Management Report, found on

each presiding district judge’s website, must be filed no later than fourteen (14) days

after the meeting. Except as authorized by Federal Rule of Civil Procedure 26(d), no

party may seek discovery from any source before the meeting, unless the Court orders

otherwise.

         All nongovernmental corporate parties must comply with Federal Rule of Civil

Procedure 7.1 by identifying any parent corporation and any publicly held corporation



1For cases brought under the ERISA, TCPA, FDCPA, RESPA, FCRA, FLSA, FCCPA, and ADA cases, a
scheduling order uniquely tailored to the case will be issued by the Court upon any Defendant’s first
appearance by answer or motion.
Case 2:20-cv-00108-SPC-NPM Document 4 Filed 03/03/20 Page 2 of 2 PageID 76



owning 10% or more of its stock, or state that there is no such corporation with the first

appearance, pleading, petition, motion, response, or other request addressed to the

Court, and promptly file a supplemental statement if any required information

changes. The failure to do so may result in the imposition of sanctions, including striking

the first appearance, pleading, petition, motion, response, or other request.

      Plaintiff (or Defendant in a removal case) is responsible for serving a copy of this

Order on each party no later than fourteen (14) days after appearance of the party.

      DONE and ORDERED in Fort Myers, Florida on this 3rd day of March 2020.



  SHERI POLSTER CHAPPELL                            JOHN E. STEELE
      Sheri Polster Chappell                         John E. Steele
 United States District Court Judge      Senior United States District Court Judge

      THOMAS P. BARBER                               MAC R. MCCOY
        Thomas P. Barber                              Mac R. McCoy
 United States District Court Judge           United States Magistrate Judge

       NICHOLAS MIZELL
         Nicholas P. Mizell
  United States Magistrate Judge



Copies: All Parties of Record
